DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on May 03, 2021, for the Application, titled: “Online Jury Research System”.

Status of the Claims
Claims 1-3, 5, and 8-24.  By the 05/03/201 Response, claim 1 has been amended, claims 8-9 have been cancelled, and no new claim has been added.  Claims 4, 6-7, and 25-33 were previously cancelled.  Accordingly, Claims 1-3, 5, and 10-24 remain pending in the application and have been examined.


Priority
This Application was filed on 03/12/2014 and claims the benefit of U.S. Provisional Application No. 61/782,523 filed on 03/14/2013.  For the purpose of examination, the date 03/14/2013 is considered to be the effective filing date.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed in this Application.


Response to Amendment
Applicant has amended the claims extensively via the 05/03/2021 Amendment.  However, Applicant did not cite the specific information in Applicant’s specification that supports the amendment.  Applicant is required to prove that the amendments are supported by Applicant’s specification or the amendment will be treated as new matter and rejected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, and 10-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the 
Step 1:
Claims 1-3, 5, and 10-24 recite an online jury research system configured to assist end-users in building and tailoring surrogate jury surveys as recited in the preamble of claim 1.  The claims recite an online jury research system which is a machine and falls within the four statutory categories of invention (Step 1-Yes).   
Step 2A, Prong 1:
Claim 1 recites a jury research server system via the internet along with the programmed instructions to generate an end-user interface and a survey services package which comprises a question pool, a respondent pool, a survey builder, and payment authorization service, and provide the package to the selected survey respondents, then compile and store the survey results into a database for future review by the end-users.  The jury research server system communicates with a database server system via a communication network, and provides end-users access to a host site. 
The claim steps, such as generating a survey services package, communicating with a database server system via a communication network, and providing end-users access to the system, are directed to a method of building a database for surrogate jury surveys.  The claim does no more than generating a survey services package to the selected survey respondents, and then receiving, compiling, and storing the survey 
The claim is directed to managing interactions between people (i.e., social activities, teaching, and following rules or instructions) and commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  This falls under a certain method of organizing human activity.  The computer elements all are recited at a high level of generality and are merely invoked as tools to perform the process (see Step 2A, Prong 2 below for details).  The mere nominal recitation of computer components do not take the claim out of the methods of organizing human activity grouping.  
The claim does no more than generating a survey services package, receiving survey results, compiling, and storing the results into a database for future review by the end-users.  Although the claim recites a jury research system, the claim basically sending information (survey services package), receiving and compiling information (survey results), and does not transform the subject matter into a different state or thing.  Bilski).  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Step 2A, Prong 2:
The claim includes the additional elements such as the online jury research system 100 comprises a jury research system 104, a jury research server system 108, a data server system 110, and a host site 120 are all recited at a high level of generality (see US PUB. No. 2014/0279536, paragraphs 28-34, 47-48 and Figure 1) and are merely invoked as tools to perform the generating, enabling, communicating, providing, signing up, and compiling steps.  Applicant’s Specification does not describe how these computer elements are different from the general computer components and the limitations are done by the generically recited computer system.
The jury research system further performs the steps of:  receiving, generating, sending, processing, receiving, generating, providing, receiving, notifying, notifying, and querying in order to compile the results of the surrogate juror surveys for review by the end-users.  However, this is merely an interaction process between the jury research system and the jurors for sending information (questions), receiving information (responses), notifying respondents upon receiving completed or incomplete information (survey responses), querying and compiling information (survey responses/results) into the database for review by the end-users.  This is merely a process (a series of steps) to govern the steps of gathering, querying, and compiling the information into the database and does not improve the functioning of the computer system.  
The process being performed on a “computing device” (the online jury research system) via the internet limits the use of the abstract idea to a particular technological 
The claim further includes an additional element such as the “payment authorization service”.  However, Applicant’s Specification merely provides a generic description of the “payment authorization service” in paragraphs 10, 15, 30, and 40.  Paragraphs 10 and 30 especially state that the payment authorization service is a third-party service which provides a payment gateway to the multiplicity of end-users.  Thus, it appears that this "payment authorization service” is “a third-party” (i.e. PayPal, Square, etc.) and is not the focus of the present invention.  Therefore, this claim element, individually or in combination with others, does not integrate the abstract idea into a practical application.  As such, the claim, when considered as a whole, is nothing more than the instruction to implement the abstract idea in a particular technological environment.  Therefore, the claim does not include the additional element(s) that integrate the abstract idea into a practical application (Step 2A, Prong 2-No). 
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of the online jury research system 100 comprises a jury research system 104, a jury research server system 108, a data server system 110, and a host site 120 are all recited at a high level of generality (see US PUB. No. 2014/0279536, paragraphs 28-34, 47-48 and Figure 1) and are merely invoked as tools to perform the generating, 
Dependent Claims 2-3, 5, and 8-24:
Dependent claims 2-3, 5, and 10-24 depend on claim 1 and therefore include all the limitations of claim 1.  Thus, the claims recite the same abstract idea of using a “computing device” (the jury research system) via the internet with basic functionality for providing surrogate juror surveys to the selected survey respondents and compiling and storing the survey results in the database for future review by the end-users.  
The dependent claims add further details and contain limitations that narrow the scope of the invention.  Claims 2-3 contain more details about that the survey services package is stored in the database server system; claim 5 contains more details about the interface connects over the communication network; claim 10 contains more details about the survey builder along with a software application to allow end-users to interact with the survey builder; claims 11-13 contain more details about the third-party service provider; claims 14-17 contain more details about survey services package and the respondents pool; and claims 18-24 contain more details about the online jury research system.  However, none of these details result in significantly more than the abstract idea because further narrowing the scope of an abstract idea does not change the 101 analysis since a more narrow abstract idea does not make it any less abstract.  The dependent claims do no more than providing additional instructions and administrative (Step 2B-No).
The focus of the claims is on using a computing device (online jury research system) along with programmed instructions and the interface (survey builder) for building a surrogate juror survey database for end-users to review in the future and a payment authorization service (a third-party service) for end-user to send payment.  The claims are not directed to a new processor, a memory, or a database, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  


Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Step 2 Prong 1:
Applicant asserts that a “generic” computer or server would not be configured to conduct steps (see newly added steps via the 5/3/2021 Response), such as “receives, via the survey builder … compiles the results of the surrogate juror survey for review by the end-users” (see Remarks, pages 9-10).
Response:
The Examiner respectfully disagrees.  As explained in the rejection above (see paragraph 30), the steps are merely an interaction process between the jury research system and the jurors for sending information (questions), receiving information (responses), notifying respondents upon receiving completed or incomplete information (survey responses), querying and compiling information (survey responses/results) into the database for review by the end-users.  This is merely a process (a series of steps) to govern the steps of gathering, querying, and compiling the information into the database and does not improve the functioning of the computer system.  Therefore, Applicant’s arguments are not persuasive. 
Step 2 Prong 2:
THE CLAIM IMPROVES THE FUNCTIONING OF A COMPUTER OR A TECHNOLOGY OR TECHNICAL FIELD.
Applicant argues that the claim improves the technical field of soliciting surrogate juror responses because it allows surrogate jurors to respond to questions and other materials within their private residence or office, on their own time, can lead to more honest and/or unique answers that may be found utilizing traditional in-person o telephonic responses.  Applicant argues that claim 1 provides the selected surrogate 
Response:
The Examiner respectfully disagrees.  Giving the selected surrogate jurors the “privacy” so that they can provide honest answers does not make the claims patentable.  The claims do not improve the functioning of a computer or other technology.

THE CLAIM APPLIES THE JUDICIAL EXCEPTION IN SOME OTHER MEANINGFUL WAY BEYONG GENERALLY LINKING THE USE OF THE JUDICAL EXCEPTION TO A PARTICULAR TECHNOLOGICAL ENVIRNMENT, SUCH THAT THE CLAIM AS A WHOLE IS MORE THAN A DRAFTING EFFORT DESIGNED TO MONOPOLIZE THE EXCEPTION.
Applicant argues that Claim 1 provide a specific use of the alleged judicial exception and especially in combination are meaningful limitations that will not monopolize the entire process of polling surrogate jurors.  Applicant also argues that “the new combination of steps … may patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Remarks, pages 12-13).
Response:
The Examiner respectfully disagrees.  The Examiner reminds Applicant that preemption is not a standalone test for patent eligibility.  Preemption concerns have been addressed by the examiner through the application of the two-step framework.  Alice).
Further, as explained in the 101 rejection above (see Step 2A, Prong 2), the newly added process is merely a series of steps to govern the steps of gathering, querying, and compiling the information into the database and does not improve the functioning of the computer system.  This sub-process individually or in combination with others as ordered do not integrate the claim into a practical application.
 Step 2B:
THE CLAIM ADDS SPECIFIC LIMITATIONS OTHER THAN WHAT IS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN THE FIELD.
Applicant argues that:
Applicant submits that amended Claim 1 does more than simply “’apply’ the method of building a database.”  Specifically, a sample of limitations provide a plurality of devices (jury research system, and database server system) which communicate to a respondents provider who can receive a survey for testing, and issue any problems prior to launching, which can be processed before receiving a multiplicity of surrogate jurors who are issued juror survey via a generated website that can provide for usage notification that can be transmitted back to the jury research system and is then automatically queried for errors before presentation to the ordering end-user. Thus, for at least the above limitations, amended Claim 1 provides limitations that are more than routine and conventional activities when viewed in combination.

Finally, Applicant argues that there is no support that the limitations within amended Claim 1 are well-understood, routine, and conventional activity (see Remarks, pages 13-14).
Response:
The Examiner respectfully disagrees.  As explained in the rejection above, the claims recite a process which is merely a series of steps to govern the steps of generating, enabling, communicating, providing, signing up, receiving, generating, sending, processing, receiving, generating, providing, receiving, notifying, notifying, querying and compiling the information into the database.  The claims (1) do not improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for the generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a)-(c), (e)-(h)).
With respect to the arguments that no support that the limitations within amended Claim 1 are well-understood, routine, and conventional activity, the Examiner respectfully disagrees.  The Berkheimer Memo requires the Examiner to use one of the four forms for supporting his clarification that an additional element (or combination of elements) are well-understood, routine, and conventional.  The first form is: (a) A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly 
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.

Claim Rejections - 35 USC § 103
Applicant commented in page 16, 4th paragraph that the last Office Action incorrectly interprets the limitations from Genevie.  The Examiner apologizes for this typo, the cited information can be found in the Rosen reference (not Genevie).
An update prior art search did not identify any art that could be used to reject the claims at this time. 

Conclusion
Claims 1-3, 5, and 10-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697